Appeal by defendant from a judgment of the County Court, Nassau County, rendered December 29, 1958, after a jury trial, convicting him of robbery in the first degree, assault in the second, degree and petty larceny (Penal Law, §§ 242, 1298, 2124), and sentencing him to serve an indeterminate term of not less than 10 nor more than 12 years on the robbery count and suspending sentence on the other counts. Judgment affirmed. (People v. Watson, 216 N. Y. 565; Code Grim. Pro., § 542.) Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.